UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2016


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

               Plaintiff - Appellant,

          v.

ERIC CRAIG CHASSE, individually, and in His official
capacities as North Carolina State Judge representing the
State of North Carolina,

               Defendant - Appellee.



                             No. 15-2018


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
minor child,

               Plaintiff - Appellant,

          v.

MICHELE JAWORSKI,

               Defendant - Appellee.



                             No. 15-2021


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

               Plaintiff - Appellant,
          v.

SUSAN VICK, Attorney Advocate for the Wake County Guardian
Ad   Litem  program   Individually   and  in    her    official
capacities;   CHARLOTTE    MITCHELL,   Guardian     Ad    Litem
Individually and in her official Capacities,

               Defendants - Appellees.



                            No. 15-2023


WILLIAM SCOTT DAVIS, JR., Next best Friend to Natural Minor
Child J.F.D,

               Plaintiff - Appellant,

          v.

WAKE COUNTY DEPARTMENT OF HUMAN SERVICES, Ramon Rajano,
Warren Ludwig, John Tanner, Wake County Attorney’s Office
County Attorney, Wake County Attorney’s Office Attorney,
Albert J. Singer,

               Defendant - Appellee.



                            No. 15-2024


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

TOWN OF CARY NORTH CAROLINA; TOWN OF CARY NORTH CAROLINA
POLICE DEPARTMENT; MICHELLE SAVAGE, individually and in
official capacity as a detective of the Cary North Carolina
Police Department; GREGORY SAVAGE, individually and in
official capacity as a police officer of the Cary North
Carolina Police Department; SCOTT CUNNINGHAM, individually
and in his official capacity as Chief of Police of the Cary

                                 2
North Carolina Police Department; PAT BAZEMORE, individually
and in his official capacity as Chief of Police of the Cary
North Carolina Police Department, successor to Chief Scott
Cunningham,

               Defendants - Appellees.



                            No. 15-2025


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
minor child,

               Plaintiff - Appellant,

          v.

ALBERT J. SINGER,

               Defendant - Appellee.



                            No. 15-2026


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

STATE   OF  NORTH   CAROLINA,   Governor  Beverely   Perdue,
individually and in her official capacity as governor, and
predecessor Mike Easley, individually and official capacity
as governor; THE STATE OF NORTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES; WAKE COUNTY GOVERNMENT, David
Cook individually, and in his official capacity as county
manager of Wake County, North Carolina; WAKE COUNTY
DEPARTMENT OF HUMAN SERVICES, a North Carolina Agency; Ramon
Rajano, Warren Ludwig, John Tanner, Vanessa Clifton, Gaye
Styron, Lillian Overton; WAKE COUNTY ATTORNEY’S OFFICE, a
Wake County Government agency, attorney Scott Warren, Albert
J. Singer, Melinda W. Cope, Elizabeth Clary; COUNTY HUMAN
SERVICES BOARD, Chairman Mr. William L. (Bill) Stanford

                                 3
individually and in his official capacity as chairman of the
county human services board, of Wake County Department of
Health   and   Human   Services;  DANIELLE    DOYLE,   Audrey
Richardson, Lisa Sellers, Jan Magri, Peggy Wallace, Tammy
Patterson,   Allison  Thompson,  Sonji   Carlton;   SANDRICKA
WILLIAMS, Barbara Pembroke, individually and in their
official capacities as foster care mothers on behalf of Wake
County, Department of Health and Human Services; MIKE COOK,
Marie Blake, Tracey Wall, Nancy Dixon, individually and in
official capacities as directing supervisor, case managers,
and supervisors of Wake County Government child support
enforcement on behalf of human services of Wake County,
North Carolina,

               Defendants - Appellees.



                           No. 15-2027


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
Minor Child,

               Plaintiff - Appellant,

          v.

RICHARD CROUTHERMEL, individually, and in His official
capacities as Wake County Attorney Advocate representing
Wake County North Carolina Guardian Ad Litem Program,

               Defendant - Appellee.



                           No. 15-2029


WILLIAM SCOTT DAVIS, JR., next best friend of J.F.D., a
minor child,

               Plaintiff - Appellant,

          v.



                                4
DANIELLE DOYLE, Child Protective Services, Social Worker of
Wake County Human Services, of Cary North Carolina in her
individual and official capacities; RAMON RAJANO, Director,
Wake County Human Services of Raleigh, North Carolina in his
individual and official capacities; DAVID COOKE, Manager,
Wake County Government of Raleigh, North Carolina in his
individual   and   official  capacities;   BEVERLY   PERDUE,
Governor, State of North Carolina in her official and
individual capacities in County of   Wake, City of Raleigh,
North Carolina; ERIC CRAIG CHASSE, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, North Carolina; MONICA M.
BOUSMAN, Judge, State of North Carolina in her official and
individual capacities in the County of Wake, City of
Raleigh, State of North Carolina; LORI CHRISTIANSON, Judge,
State of North Carolina in her official and individual
capacities in the County of Wake, City of Raleigh, State of
North Carolina; VINSTON ROZIER, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, State of North Carolina;
JAMES FULLWOOD, Judge, State of North Carolina in his
official and individual capacities in the County of Wake,
City of Raleigh, State of North Carolina; ROBERT B. RADAR,
Judge, State of North Carolina in his official and
individual capacities in the County of Wake, City of
Raleigh, State of North Carolina; PAUL RIDGEWAY, Judge,
State of North Carolina in his official and individual
capacities in the County of Wake, City of Raleigh, State of
North Carolina; DONALD STEPHENS, Judge, State of North
Carolina in his official and individual capacities in the
County of Wake, City of Raleigh, State of North Carolina;
JOHN SMITH, Judge, State of North Carolina in his official
and individual capacities in the County of Wake, City of
Raleigh, State of North Carolina; ALBERT J. SINGER,
Attorney, Wake County Human Services of Raleigh, North
Carolina in his individual and official capacities as a Wake
County Movement Employee in the State of North Carolina;
BOARD OF DIRECTORS, Wake County Government in their seven
individual and official capacities; MELANIE A. SHEKITA,
Prosecutor ADA, Wake County in her individual and official
capacities on behalf of the State of North Carolina; MICHELE
SAVAGE, Detective, Wake County Law Enforcement Officer in
her individual and official capacities as a Cary, North
Carolina Police Officer for the Cary, North Carolina Police
Department; SCOTT CUNNINGHAM, Chief of Police, Cary North
Carolina Police Department of Wake County North Carolina;
PAT BAZEMORE, Chief of Police, Cary North Carolina Police

                               5
Department of Wake County, North Carolina; IRVIN LEGGETT,
Individually and in his official capacities as a Cary, North
Carolina Police Law Enforcement Officer of Cary North
Carolina; GREGORY SAVAGE, individually and in their official
capacities as a Cary North Carolina Police Law Enforcement
Officer of Cary, North Carolina; RON MARGIOTTA, Wake County
Board of Education, Chairman of the Board, Individually and
in his official capacity; DEL BURNS, Superintendent, Wake
County Public School System, individual and official
capacities; DONNA HARGENS, Dr., acting Superintendent Wake
County Public School System, individually and in her
official capacities; SHERRY SCHLIESSER, Principal, Wake
County Public School System of Kingwood Elementary School,
Cary North Carolina, Wake County, North Carolina; ELANE
HOFFELT, Lead Secretary, Wake County Public School System of
Kingwood Elementary School, Cary, North Carolina, Wake
County, North Carolina; KRISTIE LEWIS, Counselor, Wake
County Public School System of Kingwood Elementary School,
Cary, North Carolina of Wake County, North Carolina,

               Defendants - Appellees.



                            No. 15-2030


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

BARBARA PEMBROKE, individually and her official capacities
as foster mother representing Wake County North Carolina,

               Defendant - Appellee.



                            No. 15-2031


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,


                                 6
         v.

STATE OF NORTH CAROLINA, Governor Bev Perdue, Office of the
Governor; WAKE COUNTY GUARDIAN AD LITEM PROGRAM; WAKE COUNTY
DEPARTMENT OF HUMAN SERVICES; WAKE COUNTY ATTORNEY’S OFFICE;
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL, School of
Medicine, Program on Childhood Trauma and Maltreatment,
Nancy Berson; TOWN OF CARY NORTH CAROLINA; TOWN OF CARY
NORTH   CAROLINA   POLICE   DEPARTMENT;   MICHELLE   SAVAGE,
individually and in official capacity as a detective of the
Cary North Carolina Police Department,

              Defendants - Appellees.



                          No. 15-2032


WILLIAM SCOTT DAVIS, II, and a “Minor J.F.D” as next best
friend,

              Plaintiff - Appellant,

         v.

STATE OF NORTH CAROLINA, “Pat McCory” individually and as
Governor; WAKE COUNTY DEPARTMENT OF HUMAN SERVICES, “Ramon
Rojano” individually and as Director; WAKE COUNTY N.C.,
FAMILY COURT, “Donald Steven” Chief Superior Court Judge
10th Judicial District of Wake County North Carolina
individually and in his official capacities,

              Defendants - Appellees.



                          No. 15-2034


WILLIAM SCOTT DAVIS, JR., and as next best friend J.F.D., a
minor child,

              Plaintiff - Appellant,

         v.


                               7
STATE OF NORTH CAROLINA; BEVERLY PURDUE, Governor; MELANIE
A. SHEKITA; ERIC CRAIG CHASSE, individually as Governor of
the State of North Carolina; ASSISTANT DISTRICT ATTORNEY FOR
WAKE COUNTY, NORTH CAROLINA; JUVENILE STATE COURT JUDGES OF
WAKE COUNTY FAMILY COURT OF NORTH     CAROLINA, individually
and in their official capacities; WAKE COUNTY GOVERNMENT OF
NORTH CAROLINA; DAVID COOK, Wake County Manager; ALBERT J.
SINGER, Wake County Attorney individually and in official
capacity; SYDNEY J. BATCH, Wake County Attorney individually
and in official capacity; RODGER ASKEW, Wake County Attorney
individually and in official capacity; SCOTT WARREN, Wake
County Attorney individually and in official capacity;
ELIZABETH MCCLECRY, Wake County Attorney individually and in
official capacity; WAKE COUNTY HUMAN SERVICES; WAKE COUNTY
PUBLIC SCHOOL SYSTEM; U.N.C. SCHOOL OF MEDICINE PROGRAM ON
CHILD   HEART  TREATMENT;   CARY,   NORTH   CAROLINA  POLICE
DEPARTMENT; RAMON RAJENO, individually and in official
capacity; DANIELLE DOYLE, individually and in official
capacity; LISA SELLERS, individually and in official
capacity; RON MISLIOTTA, individually and in official
capacity; SHERRIE SCHISSER, individually and in official
capacity; ELENN HOFFETT, individually and in official
capacity; NANCEY BURSUN, individually and in official
capacity; SCOTT CUNNINGHAM, individually and in official
capacity; MICHELLE SAUCGE, individually and in official
capacity; W. CILTS, S.W., Chairman, WCPSS, Principle, School
Administrator,   Child  Evaluator;   POLICE   CHIEF;  POLICE
DETECTIVES,

              Defendants - Appellees.



                          No. 15-2035


WILLIAM SCOTT DAVIS, II, and as next best friend J.F.D. a
minor child,

              Plaintiff - Appellant,

         v.

STATE OF NORTH CAROLINA; BEVERLY PERDUE, individually and in
her official capacity as governor of the State of North
Carolina; MELANIE A. SHEKITA, individually and in her
official capacity as assistant district attorney, Wake

                               8
County, North Carolina; LORI CHRISTONSON; MONICA BOUSMAN;
ERIC CRAIG CHASSE, individually and in their official
capacity as Wake County North Carolina Family Court Judges;
TOWN OF CARY NORTH CAROLINA; CARY POLICE DEPARTMENT NORTH
CAROLINA; PAT BAZEMORE, Chief of Police; SCOTT CHUNINHAM,
Individually and in their official capacities as Chief; CARY
POLICE DETECTIVE NORTH CAROLINA; GREGORY & MICHELLE SAVAGE,
individually and in their official capacities as police
officers; WAKE COUNTY, North Carolina Government; DIRECTOR
DAVID COOK, individually and official capacity Director of
Wake County Government; WAKE COUNTY, North Carolina County
Attorney; SCOTT WARREN, Office Director, individually in his
office capacity as County Attorney; ALBERT J. SINGER; RODGER
ASKEW; ELIZABETH MCLARY, individually and in their official
capacities as Wake Co. Government attorneys; WAKE COUNTY,
North Carolina Department of Health & Human Services; RAMON
RAJAO, individually and in his official capacity; WARREN
LUDWIG;   JOHN   TANNER,  of   Wake    County  North   Carolina
Department of Health & Human Services child welfare
protective services individually and in their official
capacities as program director and intake manager directors;
LISA SELLERS; DANILLE DOYLE; ADREY RICHARDSON; WANDA TURNER;
JAN MASRI; TAMMY PATTERSON; ALLISON THOMPSON; SONDI CARLTON;
SHENTA WHITEHEED, individually and in their official
capacities as Child Protective Social Workers State Actors
of Wake County, N.C. Department of Human Services; WAKE
COUNTY, NC Guardian ad litem program; NAOMIE LIVINSTON; JANE
VOLLARD; WENDY KIRWAN, individually and in their official
capacities as County and State Directors, and Supervisor of
the Wake County North Carolina Guardian ad litem program;
WAKE COUNTY, N.C. Guardian DIAZ litem Advocate {Attornies};
HAL MORRIS; RICHARD CROUTHERMEL; SUSAN VICK; JANE DOE,
individually and in their official capacities as Wake County
GAL Attornies; CHARLOTTE MITCHELLE, GAL, individually &
official capacity; WAKE COUNTY, N.C. Public School System;
RON A. MISSLOT, Board of Director Chairman individually and
in his official capacity; WAKE COUNTY, N.C. Public School
Kinswood Elementary School Cary N.C.; SHERRY SCHISSER;
ELAINE HOFFELT; KRISTINE LEWIS, individually and in their
official capacities as Principle Head Administrator; school
mental health counselor of Kinsewood Elementary School in
Cary N.C.; SANDRA WILLIAM; BARBARA PEMBRORK, individually
and in official capacity as foster care mothers; UNIVERSITY
OF NORTH CAROLINA School of Medicine Program on Childhood
Trauma & Maltreatment; DIRECTOR MARK EVERSON, individually
and in his official capacity; NANCY BERSON, Employee UNC
School   of    Medicine  Program    on   Childhood   Trauma   &

                                 9
Maltreatment Child and Family Evaluator individually and in
her official capacity; COMMUNITY PSYCHOLOGICAL RESOURCE,
JNC. LLC of Norfolk Va; DR. SUSAN GARVEY, Operator & Manager
estate individually and in her official capacity as
employee/contractor or the State of North Carolina & Wake
County Human Service of North Carolina; STEPHANIE MOOTS;
CAROLYN FAIR; AUDREY HAYES, of Hampton Department of Health
and Human Services of Virginia Individually and in the
official capacity as Social Worker Child Protective Service,
ICPC, Health Family Partnership Intensive Parenting Program
of Hampton, Virginia; SYDNEY J. BATCH; ROBIN STRICKLAN;
AGEEL HAAS; DAVID DUKE; JAME HUNT; OLLIE TAYLOR; BRIAN
DEMTOVICCI; ROBERT BROWN; RICHARD DURHAM; DEWY O’KELLY;
ALLEN BRIONIS, individually and in official capacities as
court appointed legal counsel,

               Defendants - Appellees.



                            No. 15-2036


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

ANGEL HAAS, Attorney at law, and Individual,

               Respondent - Appellee.



                            No. 15-2037


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant
,

          v.

2WIRE INC.; DANA TURNER,


                                10
               Defendants - Appellees.



                            No. 15-2038


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

WAKE COUNTY DEPARTMENT OF HUMAN SERVICES, Ramon Rajano,
Warren Ludwig, John Tanner, Wake County Attorney’s Office
County Attorney and supervisor of the Wake County Attorney’s
Office Albert J. Singer; UNIVERSITY OF NORTH CAROLINA SCHOOL
OF MEDICINE PROGRAM ON CHILDHOOD TRAUMA AND MALTREATMENT;
DR. JOHN HELMINSKI; CAROLINA CARE AND COUNSELING, INC.,
Robert Aiello; DR. SUSAN GARVEY,

               Defendants - Appellees.



                            No. 15-2040


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

TOWN OF CARY NORTH CAROLINA; HAROLD WEINBRECHT, Mayor; STATE
OF NORTH CAROLINA; WAKE COUNTY PUBLIC SCHOOL SYSTEM; MRS.
PATTI HEAD; NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN
SERVICES, Wake County Human Services; ALBERT SINGER, Wake
County North Carolina County Attorney; TRIANGLE FAMILY
SERVICES; MILES WRIGHT, Interim CEO,

               Defendants - Appellees.




                                11
                            No. 15-2043


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

ATTORNEY JAMES A. HUNT,

               Defendant - Appellee.



                            No. 15-2044


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

ATTORNEY RICHARD DURHAM,

               Defendant - Appellee.



                            No. 15-2045


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

SCOTT L. WILKINSON,

               Defendant - Appellee.



                                12
                              No. 15-2110


WILLIAM SCOTT DAVIS, JR., and a minor JFD as next best
friend,

                Plaintiff - Appellant,

          v.

MICHELLE JOY JAWORSKI; MELANIE A. SHEKITA; JEFF FORD; TONY
BELL; UNITED STATES DEPARTMENT OF STATE,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.       Rebecca Beach Smith,
Chief District Judge.      (4:11-cv-00020-RBS-DEM; 4:11-cv-00019-
RBS-DEM; 4:11-cv-00009-RBS-DEM; 4:11-cv-00008-RBS-DEM; 4:11-cv-
00006-RBS-DEM;    4:11-cv-00012-RBS-DEM;    4:11-cv-00011-RBS-DEM;
4:11-cv-00017-RBS-DEM; 4:11-cv-00014-RBS-DEM; 4:11-cv-00016-RBS-
DEM;   4:11-cv-00015-RBS-DEM;    4:13-cv-00055-RBS-DEM;   2:11-cv-
00571-RBS-TEM;    2:11-cv-00500-RBS-TEM;    4:09-cv-00142-RBS-JEB;
4:09-cv-00113-RBS-JEB; 4:11-cv-00010-RBS-DEM; 4:08-cv-00038-RBS-
JEB;   4:11-cv-00004-RBS-DEM;    4:11-cv-00007-RBS-DEM;   4:11-cv-
00005-RBS-DEM; 4:13-cv-00063-RBS-DEM)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.



                                  13
PER CURIAM:

     In these consolidated appeals, William Scott Davis, Jr.,

appeals the district court’s orders denying his motion to reopen

22 closed civil cases.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   Davis v. Chasse, No. 4:11-cv-00020-RBS-

DEM (E.D. Va. July 16, 2015).     We deny Davis’ motions to remand

and motions for appointment of counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  14